Citation Nr: 0422025	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945, including combat service during World War II, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In the September 2001 
rating decision, the RO denied the veteran's application to 
reopen a claim of service connection for bilateral hearing 
loss.  In the November 2001 rating decision, the RO denied 
service connection for tinnitus.  The veteran perfected a 
timely appeal of these determinations to the Board.

In August 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, both of the veteran's claims 
must be remanded for further development and adjudication.

As a preliminary matter, the Board notes that there has 
recently been a significant change in the law.  In November 
2000, the President signed the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted, and this liberalizing law is applicable to the 
veteran's claims because they are pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  
The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because the veteran 
filed it at the RO on August 24, 2001.

With regard to the veteran's bilateral hearing loss claim, 
the Board observes that in an October 2001 statement 
challenging the RO's September 2001 rating decision denying 
his application to reopen a claim, the veteran, while 
acknowledging the finality of the RO's unappealed June 1948 
rating decision that denied service connection for bilateral 
hearing loss, maintained that a July 1997 rating decision 
that denied his application to reopen a claim for this 
benefit was clearly and unmistakably erroneous.  As such, he 
asserted that the effective date of service connection should 
be retroactive to March 1997, when he filed his earlier 
application to reopen.  

In February 2003 written argument, the veteran's 
representative echoed the veteran's charge that the July 1997 
rating decision contained clear and unmistakable error (CUE), 
pointing out that service connection was initially denied in 
June 1948 because there was no medical evidence showing that 
the veteran had bilateral hearing loss.  By contrast, his 
representative noted that the medical evidence of record at 
the time of the July 1997 determination reflected that he was 
diagnosed as having that condition.  Moreover, Disabled 
American Veterans emphasized that the veteran had been 
awarded the Purple Heart Medal and was involved in combat 
during World War II where he "undoubtedly was exposed to 
acoustic trauma."

The Board notes that, to date, the RO has not considered the 
veteran's CUE claim.  In this regard, the Board notes that if 
there were clear and unmistakable error in the RO's July 1997 
determination, that decision would not be final.  See 
38 C.F.R. § 3.105(a) (1997).  Under these circumstances, and 
in light of the veteran's contentions, the Board finds that 
the veteran's unadjudicated CUE claim and his application to 
reopen a claim of service connection for bilateral hearing 
loss must be considered together, and a decision on his new 
and material evidence claim now would be premature because 
the finality of the July 1997 rating decision is being 
questioned.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The RO should also consider this claim in the first 
instance to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, although the examiner who conducted the June 
1997 VA audiological evaluation noted that the veteran was 
exposed to weapons-related acoustic trauma while in service 
during World War II, to date, neither she, nor the examiner 
who performed the March 1997 VA audiological assessment, has 
addressed the issue of whether the veteran developed a 
presently existing hearing loss disability and/or tinnitus as 
a result of his active military service.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In view of the above, this matter is REMANDED for the 
following actions:

1.  The Agency of Original Jurisdiction 
(AOJ) should adjudicate the issue whether 
there was clear and unmistakable error in 
a rating decision, dated July 11, 1997, 
which denied entitlement to service 
connection for hearing loss.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided written notice of the adverse 
action and must be provided with notice 
of the veteran's right to appeal any such 
denial by the submission of a notice of 
disagreement within one year.

2.  With respect to the issues of whether 
new and material evidence has been 
received to reopen a previously denied 
claim of entitlement to service 
connection for hearing loss, and 
entitlement to service connection for 
tinnitus, the AOJ should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

3.  The AOJ should contact the veteran 
and request that he identify all VA and 
non-VA health care providers that have 
treated him since service for impaired 
hearing or tinnitus.  This should 
specifically include records of his care 
at the Boston, Massachusetts, VA Medical 
Center, dated since January 1997, when 
the veteran reports he had a hearing 
test, presumably at VA.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA audiological and Ear, Nose, 
and Throat (ENT) examinations in order to 
determine current existence and etiology 
of any hearing loss disability and/or 
tinnitus found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
studies and tests should be accomplished.  
In addition based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
the following opinions:  (1) with respect 
to any currently present hearing loss 
disability, as to whether it is at least 
as likely as not that the condition 
originated in service or is otherwise 
etiologically related to any incident of 
service, to include the veteran's 
exposure to acoustic trauma during his 
period of documented combat service 
during World War II; and (2) with respect 
to any currently present tinnitus, as to 
whether it is at least as likely as not 
that the condition originated in service 
or is otherwise etiologically related to 
any incident of service, to include the 
veteran's exposure to acoustic trauma 
during his period of documented combat 
service during World War II.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the AOJ should readjudicate the 
veteran's claims of whether new and 
material evidence has been received to 
reopen a previously denied claim of 
entitlement to service connection for 
hearing loss, and entitlement to service 
connection for tinnitus, in light of all 
pertinent evidence and legal authority, 
and with consideration of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).

6.  The veteran and his representative 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

